               Case 17-12560-BLS      Doc 4538     Filed 09/14/20     Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

    In re:                                               Chapter 11

    WOODBRIDGE GROUP OF COMPANIES,                       Case No. 17-12560 (BLS)
    LLC, et al.,
                                                         (Jointly Administered)
                        Remaining Debtors.1


                                NOTICE OF APPEARANCE

             PLEASE TAKE NOTICE THAT J. Zachary Balasko, a Trial Attorney in the Civil

Division of the United States Department of Justice, hereby appears on behalf of the United

States of America in the above-captioned case and requests that copies of all pleadings and

notices filed in this case be served on him electronically or as follows:

                                       J. Zachary Balasko
                                   U.S. Department of Justice
                                          Civil Division
                                   (202) 514-7162 (telephone)
                                   (202) 514-9163 (facsimile)
                          john.z.balasko@usdoj.gov (e-mail, preferred)

P.O. Box 875                                       1100 L Street, NW
Ben Franklin Station                               Room 7530
Washington, DC 20044-0875                          Washington, DC 20005
(regular mail, if necessary)                       (hand delivery/overnight mail, if
                                                   necessary)




1The Remaining Debtors and the last four digits of their respective federal tax identification
numbers are as follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge
Mortgage Investment Fund 1, LLC (0172). The Remaining Debtors’ mailing address is
14140 Ventura Boulevard #302, Sherman Oaks, California 91423.
              Case 17-12560-BLS         Doc 4538      Filed 09/14/20     Page 2 of 3




       Pursuant to the requirement of Local Rule 9010-1(e) for admittance of counsel to represent

the United States of America, the undersigned hereby certifies the following: I am admitted to

practice law in the State of West Virginia and the Commonwealth of Virginia; I am in good standing

in all jurisdictions to which I have been admitted; and, further, I consent to be bound by the Local

Rules of Bankruptcy Court-District of Delaware and submit to the jurisdiction of this court for

disciplinary purposes.


 Dated: September 14, 2020                        Respectfully submitted,

                                                  JEFFREY BOSSERT CLARK
                                                  Acting Assistant Attorney General
                                                  Civil Division

                                                  DAVID C. WEISS
                                                  United States Attorney

                                                  /s/ J. Zachary Balasko
                                                  RUTH A. HARVEY
                                                  MARGARET M. NEWELL
                                                  J. ZACHARY BALASKO
                                                  United States Department of Justice
                                                  Civil Division
                                                  1100 L Street, NW
                                                  Washington, DC 20005
                                                  Tel: (202) 514-7162
                                                  Fax: (202) 514-9163
                                                  E-mail: john.z.balasko@usdoj.gov
                                                  Attorneys for the United States
              Case 17-12560-BLS       Doc 4538     Filed 09/14/20    Page 3 of 3




                               CERTIFICATE OF SERVICE

       I certify that on September 14, 2020, a true and correct copy of the foregoing Notice of
Appearance was served via electronic means through transmission facilities from the Court upon
those parties authorized to participate and access the Electronic Filing System in the above-
captioned case.

                                           /s/ J. Zachary Balasko
                                           J. ZACHARY BALASKO
